Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2010/0302190 by Yeh.
Regarding claim 1, Yeh discloses an apparatus (abstract; fig. 1, 2), comprising: at least one processor (para. 26; fig. 1; see the hardware that enables the operations that are described, Examiner noting that while a processor is not explicitly recited, it is inherent to the functionality described and is also implicitly disclosed); and at least one computer storage that is not a transitory signal and that comprises instructions executable by the at least one processor to (para. 26; fig. 1; see the hardware that enables the operations that are described): receive a touch signal on a touch pad of a computer simulation controller (fig. 2-3; para. 27-29; 20, 22; - see the operation of the keyboard via touchpads 20 and 22; para. 11-13 – see game controller operation); responsive to the touch signal indicating a first pressure, move a cursor on a display distanced from the controller and not establish a selection of a letter (fig. 3, para. 28-29 – see moving the user’s fingers over the touchpads to select characters); and responsive to the touch signal indicating a second pressure greater than the first pressure, establish a selection of a first alpha-numeric character and present the first alpha-numeric character on the display (fig. 3, para. 28-29 – see entering keyboard presses via the touchpad “accomplished as typing on the 
Regarding claims 2 and 19, Yeh discloses wherein the processor is embodied in the computer simulation controller (para. 26; fig. 1; see the hardware within the controller.).
Regarding claims 9 and 17, these claims are rejected as discussed above with regard to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh and further in view of U.S. Publication 2018/0267761 by Aurongzeb.
Regarding claims 3, 18 and 20, Yeh is silent wherein the processor is embodied in a computer simulation console configured for communicating with the computer simulation controller.  Aurongzeb teaches console based control of the text input for a gaming system (fig. 2, para. 26 – a CPU that handles touch inputs on the console side.)  Because the references are from a similar art and concerned with a similar problem, i.e. gaming chat input, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Yeh with console based management of text input, because console managed text input allows for unified implementation for many different input devices which allows for a user to input keystrokes in a consistent manner with multiple different devices as taught by Aurongzeb at para. 2-9.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh and further in view of U.S. Publication 2012/0113008 by Makinen.
Regarding claim 4, Yeh is silent regarding wherein the instructions are executable to: responsive to the touch signal indicating the second pressure, move the cursor on the display.  Makinen teaches responsive to the touch signal indicating the second pressure, move the cursor on the display (fig. 8A; para. 52 - see haptic feedback for the cursor during a selection).  Because the references are from a similar art and concerned with a similar problem, i.e. user input management, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Yeh with haptic feedback options for additional selections for a given key in a keyboard as taught by Makinen, because use of Makinen’s additional key options allows for a normal keyboard to quickly provide for inputs beyond those that are passively displayed on the keyboard.  One of ordinary skill in the art would have been motivated to make said combination because, this enhanced character density permits a given keyboard to provide an uncluttered display of base characters without the added complexity of displayed additional special characters.  This arrangement enhancing the utility and ease of text input by a user.
Regarding claim 5, Yeh is silent regarding wherein the instructions are executable to: responsive to the touch signal indicating the first pressure, enlarge an image of a keyboard on the display.  Makinen teaches this enlarged keyboard imaging based on cursor hovering. (fig. 2, 4, para. 35 - see enlarged keyboard).  Because the references are from a similar art and concerned with a similar problem, i.e. user input management, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Yeh with Makinen’s enlarged keyboard imaging.  One of ordinary skill in the art would have been motivated to make said combination because, allowing for presentation of an enlarged or exploded view of an individual key, (1) provides for enhanced visuals for user’s with impaired vision and (2) provides for an enhanced presentation to all users that acts as a form of selection confirmation before a key is entered by a user.
Claims 6, 7, 10, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh and further in view of U.S. Publication 2020/0042613 by Jiang.
Regarding claim 6, Yeh is silent regarding wherein the instructions are executable to: input the first alpha-numeric character to at least a first neural network (NN); and receive from the first NN a predicted sequence of alpha-numeric characters comprising at least a first predicted alpha-numeric character.  Jiang teaches input the first alpha-numeric character to at least a first neural network (NN); and receive from the first NN a predicted sequence of alpha-numeric characters comprising at least a first predicted alpha-numeric character (fig. 6; para. para. 47-49, 52, 59-61 – see predicted characters based upon entered characters.).  Because the references are from a similar art and concerned with a similar problem, i.e. text entry, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Yeh with neural network based predictive text suggestions as taught by Jiang in order to allow for improved text entry by a user without cumbersome individual entry of every letter in a message as taught by Jiang at para. 16-18.
Regarding claims 7, 10, 11 and 15, Jiang teaches wherein the instructions are executable to: present on the display, next to the first alpha-numeric character, the predicted sequence of alpha-numeric characters comprising at least the first predicted alpha-numeric character (fig. 6; para. para. 47-49, 52, 59-61 – see predicted characters based upon entered characters.). Because the references are from a similar art and concerned with a similar problem, i.e. text entry, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Yeh with neural network based predictive text suggestions as taught by Jiang in order to allow for improved text entry by a user without cumbersome individual entry of every letter in a message as taught by Jiang at para. 16-18.
Allowable Subject Matter
Claims 8, 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication 2020/0019609 by Yu (see para. 40-45 - see plural LSTM and BiLSTM implementation in text prediction).
U.S. Publication 2016/0299685 by Zhai (see fig. 1, 6; para. 34-39 – see LSTM implementation of predictive text input).
U.S. Publication 2018/0210874 by Fuxman (see para. 25, 38, 52-54 – see use of generic dictionaries and LSTM network).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PETER J IANNUZZI/              Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715